Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group A, Embodiment III (AC and DC power sources) and Group B, Embodiment V (AC/DC and DC/DC converters)  in the reply filed on 10/27/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following details  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered:

Said “power source” (201) comprising BOTH AC and DC sources, noting that AC and DC sources would require physically separated connections as AC and DC cannot be combined together.
Said “power source terminals” (205) comprising physically separated connections as AC and DC cannot be combined together.
A proper and electrically coherent connection of said AC/DC bidirectional converter and said DC/DC bidirectional converter noting that said current Figure 3 depicts said AC/DC and DC/DC converter commonly connected which is electrically incompatible; further noting said direction of said converters 
Said “load terminals” (208) comprising physically separated connections as AC and DC cannot be combined together.
Said unidentifiable connection between ST1 and 205.
Electrical details of said protection circuit (204) including:
Sensor; 
Communication circuit
Figure 3 fails to depict said crux of the invention, said storage element further comprising one of battery, thermal storage “materials”, kinetic storage “materials”, fuel cell, flow batteries, and electromechanical storage “materials”. 
The electrical association between Figure 2 and that of Figure(s) 3, ie. said “legs” etc.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Enabling details of the following electrical components and respective electrical connections and interconnections of:
Said “power source” (201) comprising BOTH AC and DC sources, noting that AC and DC sources would require physically separated connections as AC and DC cannot be combined together.
Said “power source terminals” (205) comprising physically separated connections as AC and DC cannot be combined together.
A proper and electrically coherent connection of said AC/DC bidirectional converter and said DC/DC bidirectional converter noting that said current Figure 3 depicts said AC/DC and DC/DC converter commonly connected which is 
Said “load terminals” (208) comprising physically separated connections as AC and DC cannot be combined together.
Said unidentifiable connection between ST1 and 205.
Electrical details of said protection circuit (204) including:
Sensor; 
Communication circuit
Said storage element further comprising one of battery, thermal storage “materials”, kinetic storage “materials”, fuel cell, flow batteries, and electromechanical storage “materials”. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

In regard to the lack of electrical power interconnections (ie. AC and DC power paths, input and output power paths, Figure 2 and Figure 3 interconnection including said power interconnection of said “legs”; and the entirety of said undisclosed “protection circuit” (204A-n), it is noted that a disclosure of an electrical circuit apparatus, depicted in the drawings by block diagrams with functional labels, was held to be non-enabling (In re Gunn, 537 F2d 1123, 1129, 190 USPQ 402, 406, CCPA 1976). There are no details in the specification of how the parts should be properly (emphasis added) interconnected, timed and/or controlled so as to obtain the specific operations claimed by the applicant. See MPEP 2164.06(a). 
Figure 3 provides a piecemeal and electrically inaccurate depiction of an electrical circuit, making said claimed invention unknown.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-20
	In light of the incomplete and inaccurate electrical depiction of the invention (see objection to the Specification, Figures, and 112, 1st rejection above), the overall claimed operation and structure of said claimed invention is unclear, particularly:
Said “power source” (201) comprising BOTH AC and DC sources, noting that AC and DC sources would require physically separated connections as AC and DC cannot be combined together.
Said “power source terminals” (205) comprising physically separated connections as AC and DC cannot be combined together.
A proper and electrically coherent connection of said AC/DC bidirectional converter and said DC/DC bidirectional converter noting that said current Figure 3 depicts said AC/DC and DC/DC converter commonly connected which is electrically incompatible; further noting said direction of said converters unintelligible as said converters are depicted as having 3 terminals when they commonly comprise 2 (an input and an output) making it unclear what is said input and what is said output and what said additional third terminal comprises; further noting that it is unclear how/why said bidirectional converters would appear to have inputs connected to a source which cannot receive power ;
Said “load terminals” (208) comprising physically separated connections as AC and DC cannot be combined together.
Said unidentifiable connection between ST1 and 205.
Electrical details of said protection circuit (204) including:
Sensor; 
Communication circuit
Said storage element further comprising one of battery, thermal storage “materials”, kinetic storage “materials”, fuel cell, flow batteries, and electromechanical storage “materials”. 
 
Regarding claim 6, 14, 20
	The following claim limitations are unintelligible:
	“wherein the electrical energy storage devices comprise at least one storage element selected from the group consisting of batteries, thermal storage materials, kinetic storage materials, fuel cell, flow batteries, and electrochemical storage materials.” Particularly it is unclear what is intended and what would comprise said various claimed “materials”. Typically “energy stoarage devices” as claimed comprise whole and identifiable sources, ie. a battery, fuel cell, solar panel, etc. the present claim is indefinite as it fails to identify what constitutes said “materials” and further is confusing as it is unclear whether the entire source (ie “thermal storage” “kinetic storage” is then required or a composite part as claimed.

	Because of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836